In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 09-656V
                               (Filed: April 28, 2014)

* * * * * * * * * * * * * *
CHARLES M. CHESTER, as            *
Executor of the Estate of BARBARA *              Stipulation of Facts; Attorneys’ Fees and
CHESTER,                          *              Costs
                                  *
Petitioner,                       *
                                  *
                                  *
                                  *
v.                                *
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
Respondent.                       *
* * * * * * * * * * * * * *

Franklin Caldwell, Jr., Sarasota, FL, for Petitioner
Traci Patton, Washington, DC, for Respondent


                             UNPUBLISHED DECISION 1

       On April 24, 2014, the parties filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, Petitioner had

1
       Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this order on the United
States Court of Federal Claims website, in accordance with the E-Government Act of
2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a
clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire”
order will be available to the public. Id.
informally submitted a draft application for attorneys’ fees and costs to Respondent for
review. Upon review of Petitioner’s application, Respondent raised objections to certain
items. Based on subsequent discussions, Petitioner amended her application to request
$ 84,082.51, an amount to which respondent does not object. The Court awards this
amount.

        On October 2, 2009, Barbara Chester filed a petition for compensation alleging
that the influenza vaccine, which is contained in the Vaccine Injury Table (the “Table”),
alleging that she suffered certain injuries as a result of receiving a vaccination. Upon Ms.
Chester’s death, Charles Chester as the executor of Ms. Chester’s estate, was substituted
as Petitioner. Among the injuries Petitioner alleged that Ms. Chester suffered as a result
of receiving an influenza vaccination was Guillain-Barré syndrome (GBS). Petitioner
received compensation based upon the parties’ stipulation. Decision, filed March 21,
2014. Because Petitioner received compensation, he is entitled to an award of attorneys’
fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $84,082.51 in attorneys’ fees and costs for his counsel
(with no out-of-pocket litigation expenses incurred by Petitioner per General Order #9).
Respondent has no objection to the amount requested for attorneys’ fees and costs.

After reviewing the request, the Court awards the following:

        A lump sum of $84,082.51 in the form of a check made payable to petitioner
        and petitioner’s attorney, Franklin Caldwell, of the law firm Maglio,
        Christopher & Toale, for attorneys’ fees and costs
        available under 42 U.S.C. § 300aa-15(e).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk shall enter judgment accordingly. 2

        Any questions may be directed to my law clerk, Camille Collett, at (202) 357-
6361.

        IT IS SO ORDERED.

                                          s/Lisa Hamilton-Fieldman
                                          Lisa Hamilton-Fieldman
                                          Special Master


        2
              Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment
by each party filing a notice renouncing the right to seek review by a United States Court
of Federal Claims judge.